Citation Nr: 0104673	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-06 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent from 
February 6, 1996, to July 12, 1998, for residuals of a left 
shoulder dislocation.

2.  Entitlement to an evaluation in excess of 20 percent from 
July 13, 1998, for residuals of a left shoulder dislocation.

3.  Entitlement to a compensable evaluation from February 6, 
1996, to August 9, 1999, for hemorrhoids.

4.  Entitlement to an evaluation in excess of 10 percent from 
August 10, 1999, for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1975. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that rating decision the RO established 
service connection for residuals of a left shoulder 
dislocation and for hemorrhoids, each evaluated as zero 
percent disabling effective February 6, 1996.  The RO denied 
service connection for right knee and back disorders and 
denied entitlement to a 10 percent evaluation based on 
multiple, zero percent, service-connected disabilities.  The 
veteran appealed the initial assignment of zero percent 
disability ratings for the two service-connected 
disabilities, the denial of service connection for right knee 
and back disorders, and the denial of a 10 percent evaluation 
based on multiple, zero percent, service-connected 
disabilities.

In a rating decision dated in September 1999, the RO granted 
service connection for degenerative joint disease of the 
lumbar spine with post-laminectomy residuals and for 
compartment syndrome of the right knee.  Such determinations 
represented a full grant of the benefits sought, i.e. service 
connection.  As the veteran did not express disagreement with 
the "down-stream" issue of the effective dates or 
disability evaluations assigned to the RO's grants of service 
connection, such matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The Board continues to note that during the course of this 
appeal the RO assigned a 10 percent evaluation for residuals 
of a left shoulder dislocation, effective back to February 6, 
1996.  Thus, the issue of the denial of a 10 percent 
evaluation based on multiple, zero percent, service-connected 
disabilities was rendered moot.  Then, in a September 1999 
rating decision, the RO assigned a 20 percent disability 
rating for residuals of a left shoulder dislocation, 
effective July 13, 1998.  Also, the RO assigned a 10 percent 
disability rating was assigned for hemorrhoids, effective 
August 10, 1999.  

Although the above-mentioned increases represented grants of 
benefits, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court found that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In this case 
the veteran specifically expressed disagreement with the 
initial zero percent rating assignments and has continued to 
disagree with the currently assigned ratings.  Therefore, the 
rating issues are as stated on the title page of this 
decision.

On September 26, 2000, the veteran was informed that his 
Travel Board hearing had been scheduled for October 30, 2000.  
He did not report for that hearing.  Therefore, no further 
development with regard to a hearing is necessary.  See 
38 C.F.R. § 20.704(d) (2000).

In a rating decision dated in October 1998, the RO denied a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) in an October 1998 rating decision and 
again in a September 1999 rating decision.  It appears that 
the claim was denied both times on the basis that it was not 
well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims that became 
final during the period from July 14, 1999, to November 9, 
2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
Since those two rating decisions became final with regard to 
service connection for PTSD during the above-mentioned 
period, the Veterans Claims Assistance Act of 2000 is 
applicable to the PTSD claim and such matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the rating issues discussed herein has been 
obtained, and, the veteran has been afforded examinations and 
opportunity to present argument in support of his claims.

2.  From February 6, 1996, to July 12, 1998, the 
preponderance of the competent and probative evidence shows 
that the residuals of a left shoulder dislocation are 
manifested by no more than subjective complaints of pain, 
weakness and motion limitation, without objective evidence of 
compensably limited motion.


3.  Since July 13, 1998, the preponderance of the competent 
and probative evidence shows that the residuals of a left 
shoulder dislocation are manifested by no more than 
subjective complaints of pain and a limitation of left arm 
motion to midway between the side and the shoulder.

4.  The veteran's service-connected residuals of a left 
shoulder dislocation do not present an unusual disability 
picture, with such factors as frequent periods of 
hospitalization or marked interference with employment.

5.  The preponderance of the competent and probative evidence 
shows that from February 6, 1996, to August 9, 1999, 
hemorrhoids were no more than infrequent and mild or moderate 
in nature.

6.  The preponderance of the competent and probative evidence 
shows that from August 10, 1999, the evidence shows 
hemorrhoids symptoms to occur more frequently, but without 
persistent bleeding, fissures or secondary anemia.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
from February 6, 1996, to July 12, 1998, for residuals of a 
left shoulder dislocation have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45, 4.71a, Diagnostic Code 5203 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
from July 13, 1998, for residuals of a left shoulder 
dislocation have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2000).


3.  The criteria for a compensable evaluation from February 
6, 1996, to August 9, 1999, for hemorrhoids, have not been 
met.  38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
from August 10, 1999, for hemorrhoids have not been met.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 
4.114, Diagnostic Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally Applicable Rating Evaluation Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(a), (b)).  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initial Matters

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Since the RO has satisfied the requirements of the 
new law in this case, the veteran is not prejudiced by the 
Board proceeding with the adjudication of his claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Specifically, the RO has obtained the relevant medical and 
lay evidence and has afforded the veteran medical 
examinations responsive to the criteria under the Schedule.  
The veteran has also been afforded ample opportunity to 
submit evidence and argument in support of his claims, and 
has done so.  Thus, the Board finds that all evidence 
necessary for an equitable adjudication of the claims has 
been obtained and the duty to assist is satisfied.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).


Left Shoulder

Factual Background

Service medical records reflect that the veteran was in an 
automobile accident on June 29, 1974, and that he incurred a 
left acromioclavicular separation, for which he was 
hospitalized.  X-rays revealed no fracture or abnormalities 
of the shoulder other than the acromioclavicular separation.  
The relevant discharge diagnosis was left acromioclavicular 
separation with no mention of nerve or artery involvement.  
The veteran was assigned a 30-day temporary physical profile 
because of, inter alia, his left shoulder separation.  The 
report of medical history associated with the March 1975 
separation examination reveals that he reported that he had 
had a painful or "trick" shoulder or elbow.  It was noted 
that he had a shoulder separation in 1974 and that he had no 
present profile.  It was also indicated that there were 
presently no significant medical problems.  The separation 
examination report reflects that the upper extremities were 
normal.  In July 1975, the veteran reported there had been no 
change in his medical condition since his last separation 
examination.

Social Security Administration (SSA) records reflect that the 
veteran underwent a physical examination in April 1996 in 
conjunction with his claim for SSA benefits.  He did not 
complain of any left shoulder problems.  He said that he 
could lift and reach overhead.  He indicated that was able to 
lift anywhere between ten and fifteen pounds.  He also 
reported that he did not have any trouble grasping or 
manipulating objects.  Physical examination did not reveal 
any abnormalities of the left shoulder.  The doctor opined 
that the veteran was able to reach overhead and also lift up 
to twenty pounds on a repetitive basis.  In May 1996, SSA 
denied his claim for disability benefits.  SSA records show 
that he had underwent another physical examination, which 
also revealed no abnormalities of the left shoulder.  It was 
also indicated that, based on the second physical 
examination, there was no convincing physical or neurological 
evidence to support the April 1996 doctor's finding that the 
veteran was only able to lift twenty pounds.

The veteran was afforded a VA general medical examination in 
June 1996.  He reported that he had a motor vehicle accident 
in 1972, resulting in a dislocated right collar bone and a 
ten-day hospitalization.  He did not report any current 
complaints about the left shoulder.  No abnormalities of the 
left shoulder were noted.  It was indicated that the veteran 
was right-handed.  The diagnoses included status-post injury 
to the right clavicle with degenerative joint disease and 
status-post knee injection with very minimal instability of 
the right knee.  A left shoulder disorder was not diagnosed.

In a rating decision dated in September 1996, the RO 
established service connection for dislocation of the left 
shoulder, the veteran's non-dominant extremity, and assigned 
a zero percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 pertaining to impairment of the clavicle or 
scapula, effective February 6, 1996.

VA outpatient treatment records reflect that the veteran 
complained of pain in the left shoulder in December 1996.  He 
reported his history of an in-service motor vehicle accident.  
He rated his pain as a six on a scale of one to ten but noted 
that the pain did vary.  He indicated that he had not been 
able to work for many years.  It was noted that a 
transcutaneous electrical nerve simulation (TENS) unit was 
issued for his low back several weeks ago and that he would 
now be instructed on the use of the TENS unit for his 
shoulder.  The plan for treatment of the left shoulder also 
included moist heat and a home exercise program.

In VA Form 9, dated in February 1997, the veteran reported 
that his left shoulder had been painful and weak ever since 
he dislocated it in service.  He indicated that those 
symptoms caused him to drop things.

The veteran had a hearing before a hearing officer in 
February 1997.  He testified that his left shoulder made it 
difficult to lift things and that he often dropped things.  
He reported that the pain in the left shoulder was frequent, 
but not constant.  He stated that he had limitation of motion 
in the left arm; specifically he could not reach straight 
above his head.  He said that he had had no episodes of 
dislocation since his in-service accident, and that he had no 
other problems with his left shoulder.  He indicated that his 
treatment consisted of taking muscle relaxants and using a 
TENS unit and a heating pad.

The veteran was scheduled for a VA examination; in April 
1997; he failed to report for such examination.  

VA outpatient treatment records dated in May 1997 reflect 
that the veteran complained of continuing pain in the left 
shoulder.  No other specific findings with regard to the left 
shoulder were noted.

In September 1997 the February 1997 hearing officer issued a 
decision assigning a 10 percent disability rating for 
dislocation of the left shoulder under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, effective back to February 6, 1996.

VA outpatient treatment records show that in February 1998 
the veteran had a follow-up appointment at an orthopedic 
clinic for complaints of pain in the shoulders.  It was noted 
that he still used the TENS unit and that he took Naproxen.  
Robaxin was then prescribed.  No other specific findings with 
regard to the left shoulder were noted.  VA outpatient 
treatment records subsequent to February 1998 reflect no 
specific complaints or treatment of a left shoulder disorder.

The veteran underwent a VA joints examination on July 13, 
1998.  It was noted that his medical records and claim file 
were reviewed.  He complained of almost daily pain in the 
left shoulder and reported that he was unable to use it 
because of such pain.  He denied that he had any swelling.  
He reported that he was not currently receiving any therapy 
for the left shoulder.  He said that he received some 
physical therapy in December 1996 and that he had used a TENS 
unit during that time.  He denied that he had any flare-ups 
in the left shoulder.  Instead, he indicated that he had had 
almost daily pain for the past four-to-five years.  He also 
denied any past history of surgery on the left shoulder.  It 
was noted that the only episode of dislocation or recurrent 
subluxation was when he dislocated his left shoulder in 
service, and that it was treated with sling therapy at that 
time.  It was indicated that he had been unemployed for the 
past three years.  The veteran reported that muscle 
relaxants, pain medications and local heat alleviated his 
left shoulder pain but only to a certain extent.  He 
indicated that his left shoulder pain worsened with 
exercising and that just using his left shoulder made it more 
painful.  

Physical examination in July 1998 revealed that the left 
shoulder was not red or swollen.  The veteran complained of 
pain when the left shoulder was examined.  The examiner was 
unable to perform passive range of movements in the left 
shoulder due to complaints of pain.  The veteran also 
complained of weakness in the left shoulder.  There was 
tenderness in the left shoulder, especially one inch below 
the left acromioclavicular joint.  There was no local 
increase of temperature and no evidence of bony ankylosis.  
Forward flexion of the left shoulder was limited; the veteran 
complained of pain in the left shoulder when he tried to 
forward flex.  Left shoulder abduction was limited to 45 
degrees, and the veteran complained of pain with any movement 
beyond that point.  External and internal rotations were 
limited with complaints of pain.  The examiner noted that no 
further examination was conducted and that the ranges of 
motion could not be reported in degrees because he could not 
perform movements well due to pain.  X-rays of the left 
shoulder and left clavicle taken that day were normal.  In 
particular, it was noted that the bony clavicular outlines 
and surrounding structures appeared unremarkable and that no 
fractures or other significant abnormalities were present.

The July 1998 diagnosis was left shoulder pain with a history 
of a separated left acromioclavicular joint in 1974 that was 
now well healed, with questionable residual pain, and normal 
X-rays.  The examiner noted that the veteran needed an 
orthopedic evaluation to determine the exact reasons for the 
significant pain in the left shoulder.  It was indicated that 
he may be exaggerating his pain and limitation of motion.  
The examiner indicated that the veteran had no flare-up of 
left shoulder pain, but that, instead, he had pain every day 
with limitation of movement.

The veteran was afforded a VA bones examination in August 
1998.  It was noted that, when the veteran was treated for 
his left shoulder injury in service, no surgery, such as a 
reduction maneuver, was performed.  The examiner opined that 
the veteran may not have had a real dislocation, but that he 
could not make such a determination in the absence of the 
claims file.  The veteran reported that he had had pain in 
his left shoulder ever since in-service injury.  He said that 
he had cramps in his left hand once or twice a week.  He 
noted that, when he carried a heavy load in his left hand, 
his left shoulder gave out.  He denied that any dislocation 
had occurred since active service.

Physical examination revealed that both acromioclavicular 
joints were prominent and that there was no tenderness in 
either one.  The range of motion of the left shoulder was as 
follows:  flexion was to 150 degrees, abduction was to 60 
degrees with pain at 45 degrees, extension was to 45 degrees, 
and internal and external rotations were to 90 degrees with 
pain in the final positions.  X-rays of the left shoulder and 
clavicle taken in July 1998, were interpreted as normal.  The 
diagnoses were impingement syndrome of the left shoulder and 
a history of left shoulder dislocation.

The veteran was afforded another VA joints examination in 
August 1999.  The examiner noted review of the veteran's 
medical records.  The veteran reported that he had pain, 
stiffness, lack of endurance and fatigability in his left 
shoulder.  He indicated that treatment of the left shoulder 
had been conservative and consisted of taking Naproxen and 
Robaxin daily, physical therapy on the shoulder, and patient 
education.  He said that he had flare-ups in the left 
shoulder three-to-four times a week, which lasted three to 
four hours per episode depending on the activity.  He stated 
that the precipitating factors for such flare-ups were 
repetitive motions, working overhead, pushing and pulling.  
He said that the alleviating factors were rest, hot soaks and 
medication, but that these factors resulted in minimal to no 
relief.  It was noted that functional impairment during 
flare-ups is 80 to 90 percent for the left shoulder, and for 
the right knee.  It was also noted that he had episodes of 
subluxation but not any episodes of dislocation; such 
statement was not attributed to either the knee or the 
shoulder.  It was also indicated that the veteran was 
unemployed and that his inability to work was related to his 
left shoulder and right knee disorders.  It was reported that 
his left shoulder and right knee disorders impaired his 
active daily living and his ability to function both in and 
out of his home.   


As a part of the physical examination, the veteran underwent 
extensive range of motion testing in the left shoulder.  
Forward flexion was to 180 degrees with active motion from 
zero to 90 degrees and passive motion from 90 to 180 degrees.  
There was severe pain during active motion from 80 to 90 
degrees and during passive motion from 90 to 140 degrees and 
at the 180 degree endpoint.  Moderate-to-severe crepitus was 
present throughout forward flexion movement.  Abduction was 
to 180 degrees with active motion from zero to 140 degrees 
and passive motion from 140 to 180 degrees.  There was severe 
pain at the endpoint of active motion and during passive 
motion.  Crepitus and guarding were also present during 
passive motion.  Extension was to 50 degrees with pain from 
30 to 50 degrees.  Internal rotation was from zero to 90 
degrees with active motion from zero to 80 degrees and 
passive motion from 80 to 90 degrees.  There was severe pain 
during passive motion.  External rotation was from zero to 90 
degrees with active motion from zero to 80 degrees and 
passive motion from 80 to 90 degrees.  There was pain at the 
endpoints.  Adduction was from zero to 50 degrees with pain 
from 35 to 50 degrees, which was most severe at the endpoint.  

There was pain with supination and pronation at the shoulder.  
Grip strength was 5/5 bilaterally.  X-rays of the left 
shoulder were normal.  The diagnoses were impingement 
syndrome of the left shoulder that was secondary to the 
dislocation in service, and compartment syndrome of the right 
knee that was secondary to the service-connected injury.  The 
examiner opined that it was more likely than not that the 
impingement syndrome of the left shoulder and compartment 
syndrome of the right knee were due to in-service injuries.

In August 1999 a VA spine examination was conducted, the 
report of which indicates that the veteran's lumbar spine 
disorder impaired his ability to even work part-time.

In a September 1999 rating decision, the RO assigned a 20 
percent disability rating for dislocation of the left 
shoulder under 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
effective July 13, 1998.


Specific Legal Criteria

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  That weakness 
is as important as limitation of motion, and a part that 
becomes disabled on use must be regarded as seriously 
disabled.  Also, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40 (2000).  The 
provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  38 C.F.R. § 4.45 (2000).  The Court has held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2000).

The normal range of motion for the shoulder is the following: 
forward elevation (flexion) to 180 degrees, abduction to 180 
degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2000).


A 20 percent disability rating is warranted for limitation of 
motion of the minor arm at the shoulder level.  A 20 percent 
evaluation is warranted for limitation of motion of the minor 
arm to midway between the side and the shoulder level.  A 30 
percent disability rating requires limitation of motion of 
the minor arm to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

For an impairment of the humerus, a 20 percent rating is 
warranted for one of the following: (1) a recurrent 
dislocation of the minor humerus at the scapulohumeral joint; 
or (2) malunion of the minor humerus with a moderate or 
marked deformity.  A 40 percent evaluation requires a fibrous 
union of the minor humerus.  A 50 disability rating is 
warranted for a nonunion (false flail joint) of the minor 
humerus.  A 70 percent evaluation requires a loss of head 
(flail shoulder) of the minor humerus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2000).  

For an impairment of the clavicle or scapula, a 10 percent 
evaluation requires one of the following: (1) a nonunion of 
the minor clavicle or scapula without loose movement; or (2) 
a malunion of the minor clavicle or scapula.  A 20 percent 
rating is also warranted for one of the following: (1) a 
nonunion of the minor clavicle or scapula with loose 
movement; or (2) a dislocation of the minor clavicle or 
scapula.  An impairment of the clavicle or scapula may also 
be rated on impairment of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Analysis

The evidence shows the veteran to be right-handed; thus, his 
left upper extremity is his non-dominant extremity.  See 
38 C.F.R. § 4.69, supra.

The first matter is whether a higher rating is warranted for 
the left shoulder disorder for the period from February 2, 
1996, to July 12, 1998.  For that period, the left shoulder 
disorder is rated as 10 percent disabling under Diagnostic 
Code 5203 pertaining to impairment of the clavicle or 
scapula.  


The evidence shows that the veteran incurred only an 
acromioclavicular separation.  Post-service x-rays reveal no 
abnormalities of the left shoulder and clavicle.  There is no 
persuasive evidence of a malunion or nonunion of the left 
clavicle or scapula from February 2, 1996, to July 12, 1998.  
Furthermore, the veteran has said that he had not had any 
dislocations since his in-service injury, and there is no 
medical evidence to indicate otherwise.  While it was noted 
in the August 1999 VA joints examination report that he had 
episodes of subluxation, there is no evidence that such a 
notation was referring to the left shoulder as opposed to the 
right knee.  Also, it was indicated that there were no 
episodes of dislocation.  Accordingly, there is no persuasive 
evidence of a dislocation of the left shoulder from February 
2, 1996, to July 12, 1998.  Therefore, a higher evaluation 
under Diagnostic Code 5203 is not warranted.  

Absent evidence of dislocation, nonunion or malunion of the 
clavicle, the disability is to be rated on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71, 
Diagnostic Code 5203.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995), Butts v. Brown, 5 Vet. App. 532, 538 (1993).

At his February 1997 hearing, the veteran testified that he 
had limitation of motion in the left arm, specifically that 
he could not reach straight above his head.  Also, in his 
February 1997 VA Form 9, he stated that his left shoulder was 
painful and weak.  Thus, the contiguous joint impairment is 
alleged to be primarily manifested by complaints of 
limitation of motion of the left arm with pain and weakness.  

At examinations in conjunction with the veteran's SSA claim 
no limitation of motion in the left shoulder was noted.  VA 
medical records from December 1996 to February 1998 reflect 
that the veteran complained of pain, but no range of motion 
testing of the left arm was conducted during those 
evaluations.  Thus, although the veteran demonstrated a 
limitation of motion in the left arm at the time of his 
July 13, 1998, VA examination, there is no evidence 
documented by a medical professional of limitation of motion 
in the left arm prior to that date.  Therefore, even with 
consideration of 38 C.F.R. §§ 4.40, and 4.45, the 
preponderance of competent and probative evidence is against 
a finding that, from February 2, 1996, to July 12, 1998, the 
left shoulder disorder was manifested by limitation of motion 
of the left arm to at least approximately the shoulder level 
to warrant assignment of more than a 10 percent evaluation 
under Diagnostic Code 5201.

Furthermore, a higher evaluation is not warranted under 
Diagnostic Code 5202 because there is no evidence of a 
malunion, a fibrous union, a nonunion, or loss of head of the 
left humerus, or recurrent dislocation of the left humerus at 
the scapulohumeral joint.  As previously noted, it was 
indicated in the August 1999 VA joints examination report 
that there were episodes of subluxation.  Again, however, 
there is no evidence that the notation was referring to the 
left humerus, and it was  noted in that report that there 
were no episodes of dislocation.

For the period since July 13, 1998, the left shoulder 
disorder is rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, pertaining to motion 
limitation.  Normal shoulder motion is defined in the 
Schedule as follows:  forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and, 
internal and external rotation from zero to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2000).

The July 13, 1998 VA examination report notes left arm 
abduction to no more than 45 degrees, with pain with any 
movement beyond that point.  Such is consistent with a 20 
percent evaluation under Diagnostic Code 5201, indicative of 
left shoulder movement restricted to midway between shoulder 
level and the veteran's side.  Although the veteran 
complained of almost daily pain, the examiner noted that the 
veteran might be exaggerating his complaints of pain and 
limitation of motion, and, in any case, found no additional 
motion limitation or functional impairment due to such pain.  
See 38 C.F.R. §§ 4.40, 4.45.  

The Board further notes that at the time of the August 1988 
VA examination, the veteran was able to forward flex and 
abduct his left arm to 150 and 60 degrees, respectively; he 
continued to complain of pain at 45 degrees of abduction.  
And, in August 1999, the veteran was able to actively forward 
flex his left arm to 90 degrees and passively forward flex it 
to 180 degrees, and actively abduct his left arm to 140 
degrees and passively abduct it to 180 degrees, despite 
complaints of pain.  Such demonstrated motion is better than 
that shown in August 1998 and does not indicate the veteran's 
inability to move his arm past 25 degrees from the side, even 
when his complaints of pain are considered.

Although the amount of forward flexion was not determined 
during the July 1998 VA examination because of complaints of 
pain, the veteran was able to actively forward flex his left 
arm to at least 90 degrees during the other two examinations, 
which is at the shoulder level.  He was also able to abduct 
his left arm to at least 45 degrees during all three VA 
examinations, which is the midway between the side and 
shoulder level.  As previously noted, a 30 percent rating 
requires arm motion limited to 25 degrees from the side.  
Thus, even with consideration of 38 C.F.R. §§ 4.40, and 4.45, 
the preponderance of the evidence is against a finding that 
the veteran's shoulder disability warrants a 30 percent 
disability rating under Diagnostic Code 5201.  Any additional 
functional loss due to due to painful or weakened movement is 
encompassed by the 20 percent rating inasmuch as it 
contemplates motion restricted to only 45 degrees.

In addition, the veteran's left shoulder disorder is already 
at the maximum rating under Diagnostic Code 5203.  Also, a 
higher evaluation is not warranted under Diagnostic Code 5202 
because there is no evidence of fibrous union, nonunion, or 
loss of head of the left humerus.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000) whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation for the left shoulder 
disorder for either period discussed above.

The Board also does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That regulation provides that, in 
exceptional circumstances where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
There is no evidence of frequent hospitalizations for the 
left shoulder disorder.  As for any interference with 
employment, the Board recognizes the veteran's report of 
being unemployed due to his left shoulder and his right knee.  
Such argument has been noted by VA examiners in the record.  
However, it was also indicated in the August 1999 VA spine 
examination report that his lumbar spine disorder impaired 
his ability to even work part-time.  His lumbar spine 
disorder is currently rated as 60 percent disabling.  Also, 
although the veteran does not currently work, his claim for 
SSA benefits was denied.  SSA determinations are relevant but 
not controlling.  See Odiorne v. Principi, 3 Vet. App. 456 
(1992).  In this case, the veteran has at least three 
disorders that interfere with his ability to work.  In short, 
the evidence does not show that the left shoulder disorder, 
alone, has required frequent periods of hospitalization or 
resulted in marked interference with employment.  

Here the Board emphasizes that 38 C.F.R. § 4.1 (2000) 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the schedular evaluations 
currently assigned to the veteran's left shoulder disability.  
Thus, while the veteran's left shoulder disorder could 
certainly interfere with his employment, the preponderance of 
the evidence shows that any such interference that would be 
due solely to the left shoulder is contemplated by the 
schedular ratings assigned and that an unusual disability 
picture is not shown.

Hemorrhoids

Factual Background

Service medical records dated in March 1975 indicate the 
veteran had hemorrhoids.  No pertinent abnormalities were 
noted at discharge.  At the time of a general medical 
examination in June 1996, the veteran's state of nutrition 
was described as normal.  He made no complaints of 
hemorrhoids and rectal examination was normal.

In a rating decision dated in September 1996, the RO 
established service connection and assigned a zero percent 
evaluation for hemorrhoids, effective February 6, 1996.  

In connection with a personal hearing conducted in February 
1997, the veteran reported receiving no treatment or 
medications for his hemorrhoids, using only over-the-counter 
products for relief when needed.  Transcript at 3.  He 
reported flare-ups three times a year, lasting an average of 
four-to-seven days and causing pain and bleeding.  Transcript 
at 3-4.

The veteran underwent a VA examination for his hemorrhoids in 
July 1998.  The July 1998 VA examiner reviewed the latest 
complete blood count, which was done in April 1998,  The 
examiner noted no clinical signs of anemia and stated that 
there was no evidence of any external hemorrhoids.  There was 
evidence of small internal hemorrhoids without signs of acute 
inflammation, thrombosis, edema or active bleeding.  The 
diagnosis was internal hemorrhoids uncomplicated, without 
anemia.  

VA medical records reflect that on December 15, 1998, the 
veteran underwent a complete blood count in conjunction with 
treatment for pneumonia of the left lung field.  It was noted 
on December 23, 1998, that the results of that blood count, 
could be due to the infection (pneumonia) on that same day.  
On December 30, 1998, a complete blood count revealed that 
the hemoglobin had increased, and the assessment was 
thrombocytopenia, improved.  It was noted on March 2, 1999, 
that the veteran had normochromic anemia and a low platelet 
count on December 15, 1998, which was possibly secondary to 
pneumonia or from taking Naproxen.  The assessment was that 
the anemia and low platelet were now "normal" and that they 
were most likely associated with the pneumonia that he had on 
December 15, 1998.  It was also indicated that he was no 
longer taken Naproxen.  He underwent another complete blood 
count on June 22, 1999, noted to reveal mild normochromic 
anemia.  

The veteran was afforded a VA examination regarding his 
hemorrhoids on August 10, 1999.  The veteran complained of 
bleeding at least every two-to-three months, with severe 
bleeding at least once a month and moderate to severe 
hemorrhoids.  He reported treatment with over-the-counter 
suppositories and topical anesthetics.  Examination of the 
rectum and anus were normal.  There were no signs of anemia.  
There were multiple hemorrhoids noted, with signs of 
bleeding.   

The RO thereafter assigned a 10 percent evaluation for 
hemorrhoids, effective August 10, 1999.

Analysis

Hemorrhoids are evaluated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent evaluation is 
warranted.  Where large or thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences, a 10 percent evaluation is warranted.  Mild or 
moderate hemorrhoids warrant assignment of a zero percent 
evaluation.  

The competent medical evidence of record prior to August 10, 
1999, to include consideration of service medical records, VA 
outpatient records and VA examination results, is negative 
for evidence of thrombotic, irreducible hemorrhoids, or any 
notation of clinical hemorrhoid manifestations in connection 
with VA evaluations.  Moreover, the veteran reported having 
problems only several times yearly, for which he used over-
the-counter medication.  Such evidence is not sufficient to 
warrant assignment of a compensable rating under Diagnostic 
Code 7336 prior to August 10, 1999.  

The Board continues to consider the veteran's entitlement to 
more than a 10 percent evaluation under Diagnostic Code 7336, 
beginning August 10, 1999, the date of the VA examination 
report that notes objective evidence of hemorrhoid 
manifestations, particularly bleeding.  That examination 
report did not, however, note any fissures, or indications 
that the veteran had persistent bleeding.  The veteran 
reported more frequent hemorrhoid episodes, but did not 
himself report persistent bleeding.  Moreover, the examiner 
specifically noted the absence of any signs of anemia.  

Here the Board will address the evidence of record that is 
suggestive of anemia in the veteran, emphasizing that such 
has been attributed to pneumonia and not to the veteran's 
hemorrhoids, and, further emphasizing that the VA examination 
evidence of record, to include the most recent VA examination 
report, notes the absence of any signs of anemia secondary to 
hemorrhoids.  The veteran has not, since the August 1999 
examination, reported or submitted additional evidence 
pertinent to the severity of his hemorrhoids, such as would 
show fissures, persistent bleeding or anemia related to 
hemorrhoids.  As such, based on the evidence of record, the 
criteria for a 20 percent evaluation under Diagnostic Code 
7336 have not been met.  An evaluation in excess of 10 
percent from August 10, 1999, for hemorrhoids is therefore 
denied.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation.  This is not a case where the 
evidence is in equipoise, rather, the preponderance of the 
evidence is against the veteran's claim.  See Alemany, supra.

Other Matters

The Board concludes by noting that although the decisions 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  He has been advised of the laws and regulations 
pertinent to disability evaluation to include those relevant 
to the disabilities at issue.  He has also been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-394 (1993).  In denying the claim, the Board has 
considered all the evidence, to include the service medical 
records and the records of post-service medical treatment to 
date consistent with the Court's decision in Fenderson.



ORDER

An evaluation in excess of 10 percent from February 6, 1996, 
to July 12, 1998, for residuals of a left shoulder 
dislocation is denied.

An evaluation in excess of 20 percent from July 13, 1998, for 
residuals of a left shoulder dislocation is denied.

A compensable evaluation from February 6, 1996, to 
August 9, 1999, for hemorrhoids is denied.

An evaluation in excess of 10 percent from August 10, 1999, 
for hemorrhoids is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



